Citation Nr: 1632775	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  13-23 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for lumbosacral strain with degenerative disc disease.

2.  Entitlement to a rating in excess of 20 percent for radiculopathy of the lower left extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to April 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in relevant part, denied increased ratings for the Veteran's service-connected lumbar spine disability and radiculopathy of the lower left extremity.  The Veteran's notice of disagreement to this rating decision, received in August 2011, only disagreed with the 20 percent rating for left leg radiculopathy and did not appeal the RO's determination concerning right leg radiculopathy.  Consequently, the July 203 statement of the case did not address the right leg.  With a notice of disagreement or statement of the case, the Board does not currently have jurisdiction over the matter regarding the right leg radiculopathy. 

In August 2014, the Veteran testified before the undersigned at a Board hearing.  
A copy of the transcript is of record. 


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's lumbar spine disability has been manifested by reduced range of motion, but not by ankylosis of the entire spine. 

2.  Throughout the rating period on appeal, the Veteran's radiculopathy of the lower left extremity has been manifested by mild, incomplete paralysis of the sciatic nerve.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for lumbosacral strain with degenerative disc disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2014).

2.  The criteria for a rating in excess of 20 percent for radiculopathy of the lower left extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 
38 C.F.R. § 4.124a, DC 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The VA's duty to notify was satisfied through letters dated in December 2010, January 2011, and April 2011, which fully addressed all notice elements.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records and post-service treatment records have been associated with claims file.  The Veteran testified that all of his treatment was with VA.  Records from the Social Security Administration (SSA) have also been obtained.  The Veteran has not identified any additional records that should be retrieved.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided VA examinations in December 2010, February 2011, and December 2014.  The examinations are adequate for the purposes of the claims adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disabilities.  
See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Lumbosacral Strain

The Veteran's lumbar spine disability has been assigned a 60 percent disability rating under Diagnostic Code 5295-5293 for lumbosacral strain and intervertebral disc syndrome (IVDS).  38 C.F.R. § 4.71a (2002).  

The Board observes that VA promulgated new regulations for the evaluation of disabilities of the spine twice, effective September 23, 2002 and September 26, 2003.  See 67 Fed. Reg. 54,345 -54,349 (August 22, 2002), 68 Fed. Reg. 51,454 (Aug. 27, 2003).  The amendments renumbered the Diagnostic Codes and created a General Rating Formula for Rating Diseases and Injuries of the Spine, based largely on limitation or loss of motion, as well as other symptoms.  The amendments also allow for IVDS, Diagnostic Code 5243, to be evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes.  The Veteran's claim of entitlement to an increased rating for his service-connected lumbar spine disability was received after the regulatory changes.  Therefore, the Board does not need to address the older criteria.  

Under the General Rating Formula for Diseases and Injuries of the Spine (General Formula), the maximum 100 percent disability rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. at Note 5.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS), a 60 percent disability rating is assigned for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. Diagnostic Code 5243 Note (1).

Factual Background

The Veteran was provided a VA peripheral nerves examination in December 2010.  At the time of the examination, the appellant reported constant back pain that radiated down the back of both legs.  He stated that he could walk only a short distance without pain and that he needed the assistance of his wife and a cane.  With regard to incapacitating episodes, the appellant stated that in the last 12 months, he had to stay in bed all day approximately 4 times per week.  He further mentioned that he could sit about 20 minutes without having to move and could stand in one spot about 5 to 6 minutes.  

The examiner noted that magnetic resonance imaging of the lumbosacral spine in August 2009 showed diffuse disc bulge with moderate to severe compression of the thecal sac at L2-3.  There was moderate to severe compression of the left neuroforamen and moderate compression on the right at L5-S1.  An EMG showed right lumbar radiculopathy.  Range of motion testing revealed flexion to 30 degrees; extension to 0 degrees; bend to the right to 20 degrees; and bend to the left to 30 degrees.  

The Veteran was provided a VA spine examination in February 2011.  It was reported that the appellant's back pain was in the central low back, radiating into the buttocks down the right and left legs.  He had no complaints referable to his bowel or bladder and there were no complaints of side effects to medication used to treat the condition.   

On physical examination, it was noted that the Veteran was in a wheelchair, although he could walk behind it.  He could also walk independently with a limp on the right side where he has a foot drop.  Standing, he was at pelvis level and leg length equal.  On range of motion testing, the Veteran had forward bending to 
30 degrees with pain at the extreme; left bending with pain at 15 degrees; right bending to 5 degrees with pain; right rotation to 40 degrees; and left rotation to 
25 degrees without complaints.  He extended to 0 degrees with marked pain.  There was no change in range of motion following repetitive testing.  

There was objective evidence of pain, weakness, and spasms, which was palpable and visible.  However, there was no tenderness.  The Veteran did not demonstrate additional limitation with pain, fatigue, weakness, or lack of endurance with repetitive testing.  He did not have a postural abnormality or fixed deformity.  With regard to functional impairment, the Veteran could barely get around and had trouble walking across the room.  He had evidence of severe disease which would impair him from bending, lifting, twisting, walking, or even standing for more than a few minutes.  

In testimony provided at the August 2014 Board hearing, the Veteran stated that he had bowel and bladder problems associated with his service-connected lumbar spine disability.  However, the Veteran testified that a doctor had not related such symptoms to his service-connected condition.

A final examination was provided in December 2014.  Diagnoses of invertebral disc syndrome and degenerative disc disease with right radiculopathy and right foot drop were noted.  Although flare-ups were not reported, the Veteran did mention functional loss or impairment of the lumbar spine which consisted of difficulty using his right leg.

Range of motion testing revealed forward flexion to 70 degrees; extension to 0 degrees; right and left lateral flexion to 15 degrees; and right and left lateral rotation to 15 degrees.  Pain was noted on range of motion testing, but there was no evidence of pain with weight bearing or evidence of tenderness or pain on palpation of joints.  The Veteran was unable to perform repetitive testing due to pain and incoordination.  The examiner noted that pain, fatigue, weakness, and lack of endurance limited functional ability with repeated use over a period of time.  However, he determined that he was not able to describe such limitations in terms of range of motion without resort to speculation due.  There was no guarding, muscle spasm, or evidence of ankylosis of the spine.  Neurologic abnormalities consisted of right foot drop.  It was noted that the appellant had IVDS, but it had not required treatment or prescribed bed rest by a physician in the past 12 months.    

VA medical records demonstrate complaints of back pain; however, the records do not reveal a diagnosis of ankylosis of the spine.  

Analysis

After a review of the evidence, the Board finds that a rating in excess of 60 percent for the Veteran's lumbar spine disability is not warranted for any portion of the rating period on appeal.  At the outset, the Board notes that the Veteran is in receipt of the maximum rating under the criteria for IVDS.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Notwithstanding, the Board will consider whether a higher rating is warranted under the criteria for range of motion.  In this this regard, while the evidence demonstrates that the Veteran's lumbar spine disability has been manifested by reduced range of motion, there has been no finding of ankylosis of the lumbar spine by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Indeed, the Veteran has been able to move and flex his back as demonstrated, for example, on VA examinations in December 2010 and February 2011.  As such, the next-higher 100 percent rating is not warranted.

The Board acknowledges that the December 2014 examiner indicated that he could not expressly identify, in degrees of lost motion, any additional functional loss due to pain, fatigue, weakness, and lack of endurance limited functional ability with repeated use over a period of time without speculation.  However, given that the next-higher evaluation is not predicated on a higher degree of lost motion, but rather on ankylosis (fusion of the joint), such information would not have enabled a higher evaluation here.  Thus, the absence of such finding in the examination report does not prejudice the Veteran here.

As noted, the rating formula for the spine provides separate ratings for neurologic manifestations of the back disability.  Service connection has been awarded for radiculopathy of the lower right extremity, with loss of use of the right foot, evaluated as 40 percent disabling from August 13, 2009, under DC 5167.  A separate rating has also been assigned for radiculopathy of the lower left extremity, which will be addressed in the next section.  While the Veteran reported bladder and bowel problems during the Board hearing, he stated that such conditions had not been associated with his service-connected lumbar spine disability.  He did testify that he believed that the bowel and bladder issues are related to his service-connected back disability.  However, the Veteran is not competent to relate complex neurologic problems to his back.  As such, the Board finds that this testimony has no weight.  Moreover, no additional neurologic abnormalities have been found upon several VA examinations.  Thus, the Board finds that an additional rating(s) for a neurologic abnormality, to include of the bowel and bladder, is not warranted.  

In sum, the Board finds that, at no time during the pendency of this appeal has the Veteran's lumbar spine disability warranted a rating in excess of 60 percent.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Radiculopathy of the Lower Left Extremity

The Veteran's radiculopathy of the lower left extremity has been assigned a 
20 percent rating under Diagnostic Code 8520 for paralysis for the sciatic nerve.  
38 C.F.R. § 4.124a (2015).  

Under the General Rating Formula, a 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve.  Moderately severe and severe incomplete paralysis of the sciatic nerve is rated at 40 and 60 percent disability, respectively.  Severe incomplete paralysis is characterized by marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id. 

The words "mild," "moderate," and "severe" are not defined in the VA Schedule for Ratings Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. § 4.2, 4.6 (2015).

Factual Background

As noted herein, the appellant underwent a VA peripheral nerve examination in December 2010.  On examination, the Veteran had a negative straight leg raising test on the left.  Deep tendon reflexes were 2 plus at the knees, 0 at the right ankle and trace at the left.  Toes were downgoing.  On motor examination, the Veteran had good strength of the iliopsoas, quadriceps, hamstrings, dorsiflexion, and plantar flexion on the left.  He had diminished pinprick distally of the left leg and decreased vibration in the foot.  Proprioception was intact on the left.  The examiner opined that the Veteran had a history consistent with lumbar radiculopathy, which was more active on the right side.  

At the time of the February 2011 spine examination, straight leg raising on the left was mildly positive.  Neurologic testing on the left side showed 5/5 in all muscle groups in the ankle, knee, and hip areas.  There was patchy hypesthesia in the left leg.  The Veteran's hip flexors, knee extensors, and knee flexors were 3 on a scale of 5.  The examiner diagnosed chronic lumbar sprain with severe degenerative disc disease and bilateral radiculopathy with muscle weakness and strength loss on the right.  With regard to neurologic findings, the examiner reported mild radiculopathy on the left.

The Veteran was provided an additional VA spine examination in December 2014.  The Veteran had normal strength test on the left.  Sensory examination was also normal on the left side and straight leg raising test was negative.  While symptoms associated with radiculopathy of the lower right extremity were documented during the examination, there were no symptoms associated with radiculopathy of the left lower extremity found on examination.  

Analysis

After a review of the evidence, the Board finds that a rating in excess of 20 percent for the Veteran's radiculopathy of the lower left extremity is not warranted for any portion of the rating period on appeal.  Based on the evidence, the Veteran's symptoms do not more nearly approximate to a "moderately severe" level.  Notably, the February 2011 VA examination opined that the Veteran's radiculopathy of the lower left extremity was mild.  Further, there were no symptoms associated with radiculopathy of the lower left extremity found during the December 2014 VA examination.  Indeed, the Veteran was noted to have no numbness, paresthesias and/or dysesthesias, or pain (constant or intermittent) in the left lower extremity upon examination.  As such, the next-higher 40 percent rating is not warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In sum, the Board finds that, at no time during the pendency of this appeal has the Veteran's radiculopathy of the left lower extremity warranted a rating in excess of 20 percent.  See Fenderson, 12 Vet. App. 119.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's lumbar spine disability and radiculopathy of the left lower extremity, to include pain and mild radicular symptoms, are fully considered by the rating criteria.  Thus, referral for consideration of an extra-schedular disability rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran has not asserted, nor is it reasonably raised by the record, that there is a collective impact of his service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Therefore, a remand for referral for extraschedular consideration on a collective basis is not warranted. 


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess of 60 percent for lumbosacral strain with degenerative disc disease is denied.

Entitlement to a rating in excess of 20 percent for radiculopathy of the lower left extremity is denied.



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


